 Case 3:19-cv-01151-N-BK Document 23 Filed 07/11/19              Page 1 of 1 PageID 383


                                      Motion to Vacate

I request that Judge Godbey Vacate all decisions based on a misformulated Prejudice of me
being a Drug Addict, or Mentally Deficient, any Judgements made on such Prejudice will be
Prosecuted against to the fullest extent possible.

I have done research on Judge Godbey, and am well aware of what kind of Defendants are
usually in front of him in a Court Room. My Cases were given to him, and he made assumptions
about me that caused him to conclude that he did not even need to send me Questionnaires.

I ask Judge Godbey to do the right thing and Vacate all Decisions made under such Prejudice
